Case 1:20-cv-22873-RNS Document 79 Entered on FLSD Docket 04/27/2021 Page 1 of 4


                           United States District Court
                                     for the
                           Southern District of Florida
 Carlos H. Espinoza and all others      )
 similarly situated, Plaintiffs,        )
                                        )
 v.                                     ) Civil Action No. 20-22873-Civ-Scola
                                        )
 South Beach Associates LLC and         )
 Stefano Fritella, Defendants.          )
                 Order Granting Motion to Compel Arbitration
        Plaintiff Carlos H. Espinoza, through this Fair Labor Standards Act case,
 seeks damages from Defendants South Beach Associates, LLC, and Stefano
 Fritella for their failure to pay him overtime wages during his employment at
 Social, a restaurant in Miami Beach, Florida. (Compl., ECF No. 1, 12–16.) In
 response to the lawsuit, the Defendants filed a motion to compel arbitration,
 seeking to compel arbitration and stay the case based on Espinoza’s alleged
 execution of an employee-dispute-resolution agreement with South Beach.
 (Defs.’ 1st Mot. to Compel, ECF No. 6.) In opposing the motion, Espinoza denied
 ever signing an arbitration agreement or otherwise agreeing to arbitrate any
 claims against the Defendants. (Pl.’s Resp. to 1st Mot., ECF No. ECF No. 11.) In
 light of the parties’ disagreement on this point, the Court determined Espinoza
 had raised a genuine issue of material fact concerning the formation of the
 purported arbitration agreement and denied the Defendants’ motion to compel,
 without prejudice. (Order, ECF No. 19.) In doing so, and after denying the
 parties’ cross motions for summary judgment, the Court then held a one-day
 bench trial on the sole issue of contract formation. After that bench trial, the
 Court entered a verdict and order in favor of the Defendants, finding Espinoza
 did sign the arbitration agreement and its associated acknowledgment form,
 thus establishing the formation of a contract to arbitrate. (Verdict and Order,
 ECF No. 65.) Consequently, the Defendants have now renewed their motion to
 compel arbitration. (Defs.’ Renewed Mot., ECF No. 68.) Espinoza, however,
 continues to resist arbitration. In response to the motion to compel, he
 challenges, among other things, the provision of the arbitration agreement that
 delegates the determination of enforceability of the arbitration agreement to the
 arbitrator. (Pl.’s Resp. to Renewed Mot., ECF No. 70.) The Defendants have
 timely replied, countering that Espinoza’s objections to this delegation provision
 miss the mark. (Defs.’ Reply, ECF No. 77.) After careful review, the Court finds
 Espinoza’s challenge to the delegation provision unavailing and, therefore,
 grants the Defendants’ motion to compel arbitration. (ECF No. 68.)
Case 1:20-cv-22873-RNS Document 79 Entered on FLSD Docket 04/27/2021 Page 2 of 4


         Within the arbitration agreement at issue here is a delegation clause
 under which the parties delegated to the arbitrator “exclusive authority to
 resolve any jurisdictional and arbitration, scope, applicability, validity,
 enforceability, or procedural requirements” of the arbitration agreement. (Arb.
 Agmt. ¶6, Ex. 1 to Renewed Mot., ECF No. 68, 14.) In challenging this
 provision, Espinoza argues the clause (1) does not clearly and unequivocally
 show an agreement between the parties to “refer all ‘gateway’ matters to the
 arbitrator concerning federal law based claims”; and (2) is unconscionable.
 (Pl.’s Resp. at 4 (emphasis in original).) The Court does not find either argument
 convincing.
         As to Espinoza’s first argument, the Court agrees with the standard he
 enunciates: indeed, “[c]ourts should not assume that the parties agreed to
 arbitrate arbitrability unless there is clear and unmistakable evidence that they
 did so.” First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)
 (cleaned up). Where the Court parts ways with Espinoza, though, is regarding
 his supposition that the parties’ agreement to arbitrate arbitrability is not clear
 and unmistakable because of a choice-of-law provision, set forth in the
 paragraph directly preceding the delegation clause: “The law applied by an
 arbitrator will be the laws of the state of Florida, without regard for the conflicts
 of laws principles thereof.” (Arb. Agmt. ¶5.) According to Espinoza, because of
 this clause, the agreement to arbitrate extends only to state-law claims and,
 therefore, necessarily precludes consideration of Espinoza’s federal wage
 claims. (Pl.’s Resp. at 6.) Espinoza then reasons that, since the agreement
 precludes arbitration of his federal claims, the delegation provision can’t
 possibly delegate authority to the arbitrator to “decide enforceability issues as
 to [f]ederal-law based claims.” (Id.) Espinoza’s analysis is flawed.
         To begin with, the Court disagrees with Espinoza’s premise that the
 governing-law provision precludes arbitration of his federal-wage claims. Simply
 identifying a particular state’s law as the law to be applied by the arbitrator,
 does not result in rights arising under federal law being summarily disregarded.
 Atkinson v. Gen. Elec. Credit Corp., 866 F.2d 396, 398–99 (11th Cir. 1989)
 (“[P]roviding that a contract is to be governed by state law does not signify the
 inapplicability of federal law, for a fundamental principle in our system of
 complex national polity mandates that the Constitution, laws, and treaties of
 the United States are as much a part of the law of every State as its own local
 laws and Constitution.”) (cleaned up). Espinoza has not supplied any law
 supporting his theory that a boilerplate choice-of-law provision can somehow
 bar an arbitrator from considering federal claims. This is especially so when the
 agreement elsewhere pointedly identifies federal-wage claims under the FLSA as
 being included in the “types of claims that are covered.” (Arb. Agmt. at 1; ECF
 No. 68, 9.) Simply put, the parties’ choice-of-law provision here, identifying
Case 1:20-cv-22873-RNS Document 79 Entered on FLSD Docket 04/27/2021 Page 3 of 4


 Florida law as the law to be applied by the arbitrator, does not bar the
 application of federal law.
        As to Espinoza’s second argument, even if the governing-law provision did
 somehow strip federal claims from the parties’ agreement to arbitrate, Espinoza
 provides no support for why this would render the delegation clause itself
 unconscionable. Instead, Espinoza’s unconscionability arguments are all
 directed towards the arbitration agreement as a whole. That is, Espinoza argues
 that the delegation clause is unconscionable because the governing-law
 provision deprives him of seeking remedies for his FLSA claims. (E.g., Pl.’s Reply
 at 6 n. 7.) But this is not an attack on the conscionability of the delegation
 clause; but, rather, the arbitration agreement in general. Thus, although
 Espinoza says he “specifically challenges the delegation provision,” what he is
 really contesting is the scope of the arbitration agreement and the arbitrator’s
 jurisdiction over Espinoza’s FLSA claims. And these issues, in turn, are “clearly
 and unmistakably” reserved for the arbitrator’s determination: “The Arbitrator
 shall have exclusive authority to resolve any jurisdictional and arbitration,
 scope, applicability, validity, enforceability, or procedural requirements of the
 [arbitration agreement]” (Arb. Agmt. ¶ 6, ECF No. 68, 14). See Parnell v.
 CashCall, Inc., 804 F.3d 1142, 1148 (11th Cir. 2015) (finding that a definition of
 “Dispute” that included “any issue concerning the validity, enforceability, or
 scope of this loan or the Arbitration agreement” “unambiguously commits to the
 arbitrator the power to determine the enforceability of the agreement to
 arbitrate”).) Accordingly, Espinoza’s challenges must be determined by the
 arbitrator and not the Court. Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 72
 (2010) (holding that, unless a delegation provision is “challenged . . .
 specifically,” courts “must treat it as valid . . . and must enforce it . . . , leaving
 any challenge to the validity of the [a]greement as a whole for the arbitrator”).
        Because the Court finds that the delegation provision in the parties’
 arbitration agreement “clearly and unmistakably” commits the issue of
 arbitrability to the arbitrator, the Court declines to consider Espinoza’s other
 challenges to the jurisdiction, scope, and enforceability of the agreement. The
 Court notes that, along with their motion to compel arbitration, the Defendants
 have also requested that the Court stay these proceedings pending arbitration.
 Under section 3 of the Federal Arbitration Act, “the court . . . shall on
 application of one of the parties stay the trial.” 9 U.S.C. § 3 (emphasis added).
 The Court thus finds a stay here mandatory. Further, even if the Court had
 discretion in choosing between dismissal or a stay, it would opt for a stay in
 this case. In the event the arbitrator in this case were to determine that the
 arbitration agreement here is invalid or inapplicable to any of the parties’
 disputes, this case would not be over and therefore dismissal would be
Case 1:20-cv-22873-RNS Document 79 Entered on FLSD Docket 04/27/2021 Page 4 of 4


 premature. Accordingly, the Court grants the Defendants’ motion to compel
 (ECF No. 68). 1
        As such, the Court orders the parties to submit their dispute to
 arbitration. This case is stayed pending arbitration and the Court orders the
 Plaintiff to advise the Court once the arbitration is terminated or the claims at
 issue are otherwise resolved. In the meantime, the Clerk is directed to
 administratively close this case.
        Done and ordered at Miami, Florida, on April 27, 2021.

                                                    ________________________________
                                                    Robert N. Scola, Jr.
                                                    United States District Judge




 1 In the final sentence of their motion, the Defendants “further request that the Court award

 them the attorney’s fees they have incurred in having to file th[e] renewed motion.” (Defs.’
 Renewed Mot. at 7.) The Court denies the request: it is procedurally improper as well as lacking
 any cited substantive support.
